DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
Regarding Double Patenting rejection, Applicant argues in substance that the amended feature “hold transfer rule information” has not been rejected and that combination of Patent’669 and Yoakum fails to disclose this feature.
In response to argument, Examiner respectfully disagree.  Yoakum teaches this feature as claimed

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 13, 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14, 15 of US Patent 10,974,669, hereafter Patent’669, in view of Yoakum et al (USPN 6,735,621).

	Regarding claim 13 of instant application, claim 14 of Patent’669 discloses 
	A vehicle network system comprising: (see line 1)
 	a plurality of electronic controllers that communicate with one another through one or more networks; and (see lines 2-3)
 	a gateway connected to the one or more networks, wherein the gateway includes a receiver that receives a frame and a processor and a memory configured to store instructions, which when executed by the processor, causes the gateway to remove verification information used to verify the frame from content of the frame received by the receiver and transfers the frame to a destination network, which is the one of one or more networks or that adds verification information to the content of the frame and transfers the frame to the destination network, wherein, if the frame of the plurality of frames is a first frame including verification information received by the receiver s and satisfying a certain removal condition for removing the verification information, the gateway performs the transfer by generating a second frame including information based on the content of the first frame other than the verification information and transmitting the second frame to the destination network, (see lines 4-15)
 	wherein when the instructions are executed by the processor, the processor further causes the gateway to transfer rule information indicating a criterion for selecting, from the one or more networks, the destination network to which the frame received by the receiver is to be transferred (see lines 17-20)
 	wherein, when transferring the frame, the gateway selects the destination network on the basis of the transfer rule information and then, if the destination network is a non-verification- enabled network, determines that the certain removal condition has been satisfied and transfers the frame (see lines 25-28)
	Patent’669 does not expressly disclose hold transfer rule information; and the network information in which each network and a type of communication protocol used for communication performed by the network are associated with each other

	Yoakum discloses hold transfer rule information (SCG stores and maintains packet-specific data in interaction database pertaining to formatting corresponding to other network(s) to allow packets to traverse different networks (column 2 line 64 – column 3 line 38), FIG. 2	
 	and the network information in which each network and a type of communication protocol used for communication performed by the network are associated with each other (an interaction database maintained inside a service control gateway (SCG) storing information related to each interconnected network such as corresponding protocol information (column 5 lines 12-38, Abstract), FIGs. 1, 2
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the network information in which each network and a type of communication protocol used for communication performed by the network are associated with each other” as taught by Yoakum into Patent’669’s system with the motivation to enable the in-vehicle gateway to translate messages from one protocol format to another protocol format corresponding to another network.

	Regarding claim 14 of instant application, claim 15 of Patent’669 discloses verbatim limitations

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eibach et al (USPN 7,356,832)	FIG. 1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469